By the Court:
The equitable defense pleaded is fatally defective, in that it fails to aver that the purchase under which the appellant *107claims was made from Vallejo before the claim of the latter had been rejected by the Supreme Court of the United States, and that the premises had been reduced to possession by the defendant, or those under whom he claims, at the time of the rejection of the Vallejo claim by that Court. The purchase and possession upon which the defendant relies do not appear to have antedated the passage of the Act of Congress, and are, therefore, insufficient to bring .the defendant within the benefits of the Act.
Judgment affirmed.